Citation Nr: 1333424	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  09-20 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1977 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which declined to reopen the Veteran's claims.  A January 2012 Supplemental Statement of the Case denied the Veteran's claims on the merits.   

The Veteran later testified before the undersigned in July 2013, and a transcript of that hearing has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left shoulder disability and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  An unappealed May 2005 rating decision denied service connection for a left shoulder disability.

2.  The evidence received since the May 2005 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left shoulder disability.

3.  An unappealed July 2005 rating decision denied service connection for a lumbar spine disability.

4.  The evidence received since the July 2005 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision denying the Veteran's claim of entitlement to service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a left shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).

3.  The July 2005 rating decision denying the Veteran's claim of entitlement to service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

4.  New and material evidence has been received sufficient to reopen the claim of service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated May 2007 informed the Veteran of all of these elements.  Additionally, this decision reopens the Veteran's claims for service connection; any error relating to the claims to reopen are therefore moot.  

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013); Smith v. West, 12 Vet. App. 312 (1999) (if the evidence is new but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether to reopen a claim, the credibility of newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999); 38 U.S.C.A. § 5103A (West 2002).

Regardless of what the RO has decided, the Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board must also note that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran's claim of entitlement to service connection for a left shoulder disability was last denied in a May 2005 rating decision.  The RO noted that there was no evidence indicating that the Veteran had a current chronic disability of the left shoulder.  The claim of entitlement to service connection for a lumbar spine condition was last denied in a July 2005 rating decision.  The RO found that the evidence did not relate the Veteran's lumbar spine disability to either his military service or to his service-connected hip disability.  The Veteran did not timely disagree with either of these decisions, and the decisions became final.  

The Board must determine if new and material evidence has been submitted since the time of the May 2005 and July 2005 final decisions.  Regarding the Veteran's claim for service connection for a left shoulder disability, the evidence added to the record includes, among other records, a February 2006 x-ray report diagnosing the Veteran with osteoarthritis of the left shoulder and other evidence of left shoulder disability.  Regarding the Veteran's claim for service connection for a lumbar spine disability, the evidence added to the record includes an October 2008 VA treatment record stating generally that the Veteran's pain was due to a 1980 motor vehicle accident in which the Veteran "shattered" his hip.  This evidence is new because it has not previously been submitted to VA.

Regarding the materiality of the newly submitted evidence, the Veteran's claim for service connection for a left shoulder disability was previously denied because the RO found no evidence of a chronic disability.  The new evidence, which demonstrates a diagnosis of osteoarthritis of the left shoulder and other diagnoses of left shoulder disability, suggests the presence of a current disability and thus relates to an unestablished fact necessary to substantiate the claim.  The Veteran's claim for service connection for a lumbar spine disability was previously denied because the RO found no evidence of a nexus between the Veteran's disability and either his active duty service or his service-connected hip disability.  The new evidence, which suggests that the Veteran's pain might generally be related to a 1980 motor vehicle accident, relates to an unestablished fact necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence is new and material and meets the "low" threshold required by Shade in order to reopen the claims.  As new and material evidence has been received, the claims for service connection for a left shoulder disability and a lumbar spine disability are reopened.


ORDER

The claim for service connection for a left shoulder disability is reopened, and the appeal is allowed to that extent only.

The claim for service connection for a lumbar spine disability is reopened, and the appeal is allowed to that extent only.


REMAND

A remand of the Veteran's claims of entitlement to service connection for a left shoulder disability and a lumbar spine disability is warranted.  Although the Board regrets the delay associated with this remand, further development of the record is required before the Board may render a decision.  

Due process requires that VA notify the Veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran received an examination of the left shoulder in November 2011.  However, while the examiner concluded that there was not a relationship between the Veteran's in-service left shoulder injury and his current left shoulder disability, he only diagnosed left shoulder strain and osteopenia of the left shoulder, notwithstanding the fact that numerous available treatment records over the period of 2005 to 2010 reflect additional diagnoses of adhesive capsulitis of the left shoulder, left shoulder acromioclavicular osteoarthritis, subacromial impingement, and possible anterior labral tear.  Consequently, the Board finds that the Veteran should be afforded an appropriate examination by a new examiner to determine the likelihood of whether any of his left shoulder disorders are related to the Veteran's in-service left shoulder injury, as credibly reported by the Veteran at the time of his hearing before the Board in July 2013.  The examiner should also consider the Veteran's complaints of left shoulder symptoms that have continued ever since active service.  

The Veteran also received an examination of his lumbar spine in November 2011.  The examiner was asked to address whether the Veteran's lumbar spine disability was related either to active duty service or to his service-connected left hip disability.  The examiner opined that the Veteran's lumbar spine disability was not related to his military service and was thus was not related to his service-connected left hip disability.  This opinion is inadequate because it contains no rationale explaining why the Veteran's lumbar spine disability is unrelated to his service-connected left hip disability.  This opinion also fails to address whether the Veteran's service-connected left hip disability aggravated his lumbar spine disability.  Accordingly, the Veteran should also be afforded with an additional examination addressing the etiology of his lumbar spine disability. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA orthopedic examination with a new examiner of appropriate expertise to determine the nature and etiology of the Veteran's left shoulder and lumbar spine disability.  The examiner must review the claims file and must note that review in the report.  After performing a physical examination of the Veteran, the examiner should provide answers to the following questions, and to provide a thorough rationale:

a)  Is it at least as likely as not (that is, a 50 percent probability or greater) that any of the Veteran's left shoulder and lumbar spine disability had an onset in service or is otherwise related to service, to include any complaints noted in the Veteran's service treatment records?

b)  Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's lumbar spine disability was caused by any of his service-connected disabilities, to include his service-connected left hip disability?

c)  Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's lumbar spine disability was aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by any of the Veteran's service-connected disabilities, to include his service-connected left hip disability?

A detailed rationale for all opinions expressed should be provided; that is, each opinion should clearly indicate how the examiner arrived at the stated conclusion.  The examiner should also consider the Veteran's complaints of left shoulder and low back symptoms that have continued ever since active military service.  

2.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and the case should thereafter be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be





handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


